DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on May 10, 2021.  As directed by the amendment, Claims 1 and 9 have been amended.  Claims 1-10 are pending in the instant application.
Regarding the Office Action filed November 10, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further clarify that the first and second channels are distinct from the airway tube.  See 35 USC 103 rejection below for more details including prior art Cook (US 2016/0114117).

Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding Larkin, Applicant argues Larkin has no mention of a specific device of a mask with an inflatable cuff and that the mask for robotic surgery is different in the present invention.  Applicant also argues Larkin makes no mention of placing the surgical instrument through a back section of the mask.  Applicant further argues that Larkin is in a separate field of endeavor and adding the surgical device would frustrate the purpose of imaging or visualizing internal membranes of a patient (Remarks: Pages 6-7).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is not considering the combination as a whole and is simply attacking Larkin for not having the other components of the device when the combination already fulfills those other components.  Additionally, Larkin is relevant to the invention since it involves laryngeal surgery (Larkin: paragraph 0149, Lines 20-22) and involves the use of cannulas or guide tubes for preventing the surgical instrument from rubbing on patient tissue (Larkin: paragraph 0134).  It is known that laryngeal masks are made for insertion of various tubes and devices into the throat of the user.  Larkin establishes the use of cannulas and guide tubes as a way to direct the surgical instrument into the throat of the user, meaning the surgical instrument is designed for these kinds of laryngeal insertions.  Larkin also points out the device entering different natural orifices like nose or mouth to go through the throat and towards a 
Regarding Sartore, Applicant argues Sartore makes no mention of an inflatable cuff integrally formed with a back section which receives a robot head (Remarks: Page 7).
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is not considering the combination as a whole and is simply attacking Sartore for not having the other components of the device when the combination already fulfills those other components.  Additionally, it is reasonable to combine Satore with a laryngeal mask since Sartore is already shown to be of the same of endeavor as a laryngosocpic device and adding a ventilation tube allows for delivery of oxygen to a select area in the airway (Sartore: paragraph 0003).  Applicant has yet to establish why it would be unreasonable to simply add a ventilation tube into a laryngeal mask.  
Regarding Bullard, Applicant argues Bullard makes no specific mentioning of the device with an inflatable cuff integrally formed with a back section which receives a robot head and 
Examiner respectfully disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is not considering the combination as a whole and is simply attacking Bullard for not having the other components of the device when the combination already fulfills those other components.  Additionally, it is reasonable to combine Bullard with a laryngeal mask since it is of the same field of endeavor as a laryngoscope and that it allows for providing anesthetic to the laryngeal and subglottic area, providing high frequency jet ventilation, and suction of secretions (Bullard: Column 5, Lines 50-65).  It is already well known that laryngeal masks are made for inserting tubes and medical instruments of various kinds and thus, it is obvious that one of ordinary skill in the art would insert these kinds of catheters into the device.  Applicant has yet to establish how it would be unreasonable to insert catheters into a laryngeal mask that is already made to have tube/instrument insertions.  Based on Examiner’s responses above, it is clear that Examiner is simply not “cherry-picking” words from the prior art to make a hindsight argument.  Examiner has provided and cited reasonable motivations to combine for Larkin, Sartore, and Bullard that do not teach away or destroy the device.  Thus, it is obvious that one of ordinary skill in the art can reasonably combine these prior art to reach the claimed invention.  Currently, Examiner does not have any suggestions to overcome the current 35 USC 103 rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2016/0114117) in view of Brain (US 2014/0323806), Larkin (US 2016/0235486), and Sartore (US 2015/0099934).
Regarding Claim 1, Cook discloses a mask (apparatus of Fig 2) for use in robotic surgery comprising: an airway tube (24, Fig 2) connected to a cuff piece (22, Fig 2; 24 is connected to 22, Fig 2); said cuff piece having an inflatable cuff (30, Fig 2; 32 inflates 30, Fig 2; 30 is inflated through 32, paragraph 0018) formed with a back section (30 is connected to back portion of 22, 
Cook fails to disclose an inflatable cuff integrally formed with the back section; a first channel for receiving a robot head from said airway tube with at least one medical instrument; a second channel for receiving a ventilation tube from said airway tube as said robot head and said ventilation tube are incorporated through said airway tube and extend out from said airway tube to said back section of said cuff piece; said robot head and said ventilation tube capable of extending from said mouth of said cuff for medical procedures without an endotracheal tube in place, by controlling a robot connected to said robotic head.
However, Brain, of the same field of endeavor, teaches an endoscopy device (Abstract) including an inflatable cuff integrally formed with the back section (the cuff is typically integrally formed in one piece, paragraph 0061; cuff part may be integrally molded from a plastics material or silicone, paragraph 0075) since this is how the cuff is typically formed on a device like this (paragraph 0061).

Cook-Brain combination fails to teach a first channel for receiving a robot head from said airway tube with at least one medical instrument; a second channel for receiving a ventilation tube from said airway tube as said robot head and said ventilation tube are incorporated through said airway tube and extend out from said airway tube to said back section of said cuff piece; said robot head and said ventilation tube capable of extending from said mouth of said cuff for medical procedures without an endotracheal tube in place, by controlling a robot connected to said robotic head.
However, Larkin, of the same field of endeavor, teaches a minimally invasive surgical instrument (Abstract) including a first channel (406, Fig 4) for receiving a robot head (412, Fig 4) with at least one medical instrument (412 is an effector and has a medical instrument on it, Fig 4; effectors are minimally invasive surgical instruments, paragraph 0132); said robot head is incorporated through a tube (402 runs through channel 406 which is snap fitted into a non-rotating socket to maintain position within 404, 404 may have other channels like irrigation and suction, paragraph 0149) and extend out from said tube (402 is extending out from 406 via 410, Fig 4) to a mouth (402 is extending out of 410, Fig 4) and said robot head capable of extending from the mouth (410, Fig 4) for medical procedures without an endotracheal tube in place (no 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera tube with a robot entering through the distal end of Cook and the respiratory tube of Cook, as taught by Larkin, to perform laryngeal surgery on the patient (Larkin: paragraph 0149, Lines 20-22) with the advantages of reducing the size and number of incisions to aid in patient recovery and reduce trauma and discomfort (Larkin: paragraph 0046).  It should be pointed out that Larkin does teach the use of the instruments by entering different natural orifices including mouth and then continuing to the throat (Larkin: paragraph 0275).  Larkin also teaches the use of cannulas for preventing the surgical instrument from rubbing on patient tissue (Larkin: paragraph 0134).  Since Cook already teaches the insertion of a camera tube into the device, it is obvious to replace the camera tube with the Larkin robot since the Larkin robot already has a camera on it and can also perform surgery along with the camera.
Cook-Brain-Larkin combination fails to teach a second channel for receiving a ventilation tube from said airway tube as said ventilation tube is incorporated through said airway tube and extend out from said airway tube to said back section of said cuff piece; said ventilation tube capable of extending from said mouth of said cuff for medical procedures without an endotracheal tube in place.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a ventilation tube into the device through the ventilation lumen of Cook, as taught by Sartore, to allow the delivery of oxygen to be at a select area in the airway of the subject with improved safety, less discomfort and trauma, and more efficiently (Sartore: paragraph 0003).  The use of a ventilation tube going through the device assists in providing oxygen in select areas within the patient.
Regarding Claim 2, Cook-Brain-Larkin-Sartore combination teaches said mask is a laryngeal mask airway type mask (Cook: 20 is a laryngeal mask, paragraph 0018).
Regarding Claim 3, Cook-Brain-Larkin-Sartore combination teaches the claimed invention of Claim 1.  Cook-Brain-Larkin-Sartore combination also teaches said cuff has a third 
However, Cook-Brain-Larkin-Sartore combination teaches the cuff has a channel (Sartore: inside of 40H, Fig 1) for receiving an20 anesthesia tube (Sartore: 60, Fig 1) to allow the user to provide oxygen or anesthetic in selectively targeted areas in the airway (Sartore: paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third channel of Cook-Brain-Larkin-Sartore combination to accommodate for an anesthesia tube, as taught by Sartore, to allow the user to provide oxygen or anesthetic in selectively targeted areas in the airway (Sartore: paragraph 0049).  This improvement allows for greater precision when targeting certain areas for anesthesia and can assist in robotic surgery by only applying anesthesia to areas that require surgery.
Regarding Claim 4, Cook-Brain-Larkin-Sartore combination teaches a protective sleeve (Larkin: cannula seal, paragraph 0134) covering a proximal part (Larkin: area of the instrument/guide tube, paragraph 0134) of said robot head and sealing said cuff piece of said mask (Larkin: cannula seal prevents excess insufflation gas leakage past the instrument or guide tube; paragraph 0134).
Regarding Claim 5, Cook-Brain-Larkin-Sartore combination teaches said robot head includes a camera (Larkin: an imaging system or camera device may be placed at the distal end of the instrument, paragraph 0133) and a light (Larkin: well-known endoscopic imaging system 
Regarding Claim 6, Cook-Brain-Larkin-Sartore combination teaches said ventilation tube is used for anesthesia (Sartore: 80 is used with 60, Fig 1; 80 aids in dispersing pharmaceutical agent from 50, paragraph 0053; Brain: in endoscopy, the patient is usually given some form of local anesthetic and in some cases also a sedative, paragraph 0002).
Regarding Claim 7, Cook-Brain-Larkin-Sartore combination teaches an adaptor is used for ventilation (Cook: proximal end 26 of 24, Fig 1; 26 having a connector configured to connect to external ventilation and/or respiratory equipment, paragraph 0018; Sartore: oxygen tube connector 90, Fig 1; 90 enables connection to oxygen source, paragraph 0053).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2016/0114117), Brain (US 2014/0323806), Larkin (US 2016/0235486), and Sartore (US 2015/0099934) as applied to Claim 1 above, in further view of Bullard (US 5,551,946).
Regarding Claim 8, Cook-Brain-Larkin-Sartore combination teaches the claimed invention of Claim 1.  Cook-Brain-Larkin-Sartore combination fails to teach a tube exchanger is inserted and passes through said airway tube.
However, Bullard, of the same field of endeavor, teaches a multifunctional intubating stylet and laryngoscope (Abstract) including a tube exchanger (flexible hollow catheter, Column 5, Lines 50-65; tube exchanger is being interpreted as a tube that allows for gas exchange to occur) is inserted and passes through said airway tube (66 goes through 60 and 68, Figs 1-2) to provide anesthetic to a laryngeal and subglottic area prior to establishing a tube, provide high frequency jet ventilation to the patient’s lungs, and to provide suction of secretions from the patient (Column 5, Lines 50-65).

Regarding Claim 9, Cook-Brain-Larkin-Sartore combination teaches the claimed invention of Claim 1.  Cook-Brain-Larkin-Sartore combination fails to teach a hollow catheter is used for tube exchange and securing an airway.
However, Bullard, of the same field of endeavor, teaches a multifunctional intubating stylet and laryngoscope (Abstract) including a hollow catheter (flexible hollow catheter, Column 5, Lines 50-65) is used for tube exchange and securing an airway (provide high frequency jet ventilation to the patient’s lungs, Column 5, Lines 50-65; catheter is removable, Figs 1-2; tubes can be exchanged for the catheter and/or gas exchange can occur with the catheter; introduction of catheter into patient’s airway secures the airway by ensuring breathing gas is delivered to the patient) to provide anesthetic to a laryngeal and subglottic area prior to establishing a tube, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a catheter through the airway tube of the device, as taught by Bullard, to provide anesthetic to a laryngeal and subglottic area prior to establishing a tube, provide high frequency jet ventilation to the patient’s lungs, and to provide suction of secretions from the patient (Bullard: Column 5, Lines 50-65).  It is already established in Cook that various tubes and devices can be inserted through the respiratory tube.  As shown in Bullard, catheters are commonly used in these kinds of devices and have multi-functional abilities.  The catheter can be used to numb a specific area before or during insertion of a tube to enhance the comfort of the patient.  Additionally, the catheter can introduce a high frequency jet ventilation to targeted areas of the lung which facilitates with gas exchange.  Furthermore, the catheter can suction any secretions in the lung that can obstruct a patient’s lungs.  
Regarding Claim 10, Cook-Brain-Larkin-Sartore-Bullard combination teaches said catheter has a connector (Bullard: 66 and/or top end of 66, Figs 1-2) for anesthesia connection and ventilation (Bullard: provide anesthetic to a laryngeal and subglottic area prior to establishing a tube, provide high frequency jet ventilation to the patient’s lungs, and to provide suction of secretions from the patient, Column 5, Lines 50-65; all of these functions imply the catheter must be connected to a breathing gas/anesthesia source in order to function properly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773